IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :        No. 8 WAP 2014
                              :
              Appellant       :        Appeal from the Judgment of Sentence of
                              :        the Court of Common Pleas of Allegheny
                              :        County entered December 3, 2013 at No.
         v.                   :        CP-02-CR-0010292-2012.
                              :
                              :
DESMOND D. SCOTT,             :
                              :
              Appellee        :


                                     ORDER


PER CURIAM
     AND NOW, this 29th day of September, 2015, the Judgment of Sentence of the

Court of Common Pleas is AFFIRMED.